In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-629V
                                    Filed: December 31, 2014

****************************
IMRANA MUMTAZ,             *
                           *
               Petitioner, *                                Stipulation; Influenza;
v.                         *                                Shoulder Injury (SIRVA)
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
****************************

Maximillian Muller, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Lara Englund, United States Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION 1

Vowell, Special Master:

         On July 18, 2014, Imrana Mumtaz (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq, 2 [the “Vaccine Act” or “Program”]. Petitioner alleged that, as a result of receiving
an influenza vaccine on October 1, 2013, she suffered a shoulder injury the residual
effects of which lasted more than six months. (See Stipulation for Award, filed
December 30, 2014, ¶¶ 1-4 (ECF No. 17).) Respondent denies that the influenza
vaccination caused petitioner’s alleged shoulder injury or any other injury. (Id., ¶. 6.)




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2006).
       Nevertheless, the parties have agreed to settle the case. On December 30,
2014, the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.

        Respondent agrees to pay petitioner:

        A lump sum of $77,500.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under
        42 U.S.C. § 300aa-15(a). (Id, ¶ 8.)

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 3


IT IS SO ORDERED.


                                                                s/Denise K. Vowell
                                                                Denise K. Vowell
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.